Exhibit 10.1

This AGREEMENT is made on 5 August 2014

BETWEEN:

 

(1) AXIS SPECIALTY EUROPE SE a company registered in Ireland under number 353420
whose registered office is at Mount Herbert Court, 34 Upper Mount Street, Dublin
2, Ireland including AXIS SPECIALTY LONDON, its UK branch located at Plantation
Place South, 60 Great Tower Street, London EC3R 5AZ and 20 Gracechurch Street,
London EC3V 0BG (referred to as the “Company”) a wholly owned subsidiary of AXIS
CAPITAL HOLDINGS LIMITED (the “Parent Company”); and

 

(2) JOHN GRESSIER of [home address] (referred to as the “Employee” or “you” or
“your” as the context requires).

Background

 

1. The Employee is employed by the Company under an Employment Agreement dated
5 December 2013 (as set out at Appendix 1 to this Agreement).

 

2. On 23 June 2014 the Employee tendered his resignation from the Company with
notice in accordance with clause 15.1 of the Employment Agreement. The
Employee’s employment with the Company will terminate on 30 June 2015 (the
Termination Date). Up to and including the Termination Date the Employee agrees
to comply with all of the obligations as set out in the Employment Agreement,
including, but not limited to, those set out at clauses 23 and 24.

 

3. It is agreed that, in accordance with clause 12 of the Employment Agreement
the Employee will remain on Garden Leave for the duration of his notice period,
up to, and including the Termination Date.

Agreement

 

4. The Employee agrees to continue to be bound by all the obligations described
under clause 23 Restrictive Covenants and clause 24 Intellectual Property in the
annexed Employment Agreement for the duration of his employment and for a
further period of one year from the Termination Date up to, and including, the
30 June 2016. For the avoidance of doubt this is notwithstanding the provisions
in the Employment Agreement relating to time limits and in particular clause
23.4.

 

1



--------------------------------------------------------------------------------

5. In consideration of the Employee’s compliance with the obligations set out
above in clause 4 the Company agrees to:

 

5.1 Provide for continued vesting of all outstanding and unvested awards of
restricted shares and/or restricted units of the Common Stock of the Parent
Company (the Equity Awards) granted to the Employee upon the applicable dates
set forth in the applicable award agreements granting such Equity Awards from
the Termination Date up to and including 1 March 2016; and

 

5.2 Provide for accelerated vesting of all Equity Awards granted to the Employee
that remain outstanding and unvested on 30 June 2016.

 

6. This Agreement is at all times conditional on the Employee complying with the
obligations as set out at clauses 23 and 24 of the Employment Agreement for the
duration of his employment and for a further period of one year from the
Termination Date up to, and including, the 30 June 2016. In the event the
Company determines that the Employee has failed to comply with those obligations
the Company will immediately be released from its obligations set out at clauses
5.1 and 5.2 above.

 

SIGNED BY TIM HENNESSY ON BEHALF OF AXIS SPECIALTY EUROPE SE

DATED 5 August 2014 SIGNED  

/s/ Tim Hennessy

JACK GRESSIER DATED 5 August 2014 SIGNED  

/s/ John Gressier

 

2



--------------------------------------------------------------------------------

APPENDIX 1

Employment Agreement dated 5 December 2013

 

3



--------------------------------------------------------------------------------

THIS EMPLOYMENT AGREEMENT is made

BETWEEN:

 

(1) AXIS SPECIALTY EUROPE SE a company registered in Ireland under number 353420
whose registered office is at Mount Herbert Court, 34 Upper Mount Street, Dublin
2, Ireland including AXIS SPECIALTY LONDON, its UK branch located at Plantation
Place South, 60 Great Tower Street, London EC3R 5AZ and 20 Gracechurch Street,
London EC3V 0BG (referred to as the “Company”) a wholly owned subsidiary of AXIS
CAPITAL HOLDINGS LIMITED (the “Parent Company”); and

 

(2) JOHN GRESSIER of [home address] (referred to as the “Employee” or “you” or
“your” as the context requires)

 

1. COMMENCEMENT OF EMPLOYMENT

 

1.1 Your continuous employment commenced on 1 April 2002.

 

1.2 This Appointment shall commence on 5 December 2013 and shall continue,
subject to the remaining terms of this Agreement, until it terminates on
31 December 2016 without the need for notice (the “Fixed Term”).

 

1.3 You warrant that at the time of entering into this Agreement you have the
right to work in the United Kingdom and you agree to provide to the Company
copies of all relevant documents in this respect at the request of the Company.
If at any time during the course of this Agreement you become aware that you are
no longer eligible under applicable law to work in the United Kingdom you agree
to promptly notify the Company.

 

1



--------------------------------------------------------------------------------

2. JOB TITLE & DUTIES

 

2.1 You shall serve the Company as Chief Executive Officer of the AXIS Insurance
segment of the Parent Company or in any other capacity as you and the Company
may agree.

 

2.2 Your duties and responsibilities will include oversight of the insurance
business of the Parent Company and its direct and indirect subsidiaries
(collectively the Parent Company). You will report directly and exclusively to
the Chief Executive Officer of the Parent Company. You will be expected to
devote the whole of your full business time and energy, attention, skills and
ability to the performance of your duties and responsibilities to the Parent
Company on an exclusive basis, including services to subsidiaries and affiliates
of the Parent Company on a basis consistent with your position with the Parent
Company, as requested by the Chief Executive Officer and President or Board of
Directors of the Parent Company (the “Board”), and shall faithfully and
diligently endeavour to promote the business and best interests of the Company
and its subsidiaries and affiliates. Anything herein to the contrary
notwithstanding, nothing shall preclude you from (i) upon the written approval
of the Parent Company’s Board, serving on the board of directors of another
corporation or a trade association; (ii) serving on the board of charitable
organisations, (iii) engaging in charitable, community and other business
affairs, and (iv) managing your personal investments and affairs, providing such
activities do not, in the reasonable judgment of the Company, materially
interfere with the proper performance of your responsibilities and duties
hereunder.

 

2.3 You may not, without the prior written consent of the Company, engage,
whether directly or indirectly in any business or employment which is similar to
or competitive with the business of the Company or which may impair your ability
to act at all times in the best interests of the Company.

 

2



--------------------------------------------------------------------------------

3. PLACE OF WORK

 

3.1 Your place of work will be at the AXIS Specialty London offices or such
other place of business as the Company may reasonably require. You may also be
expected to work at other locations as reasonably directed by the Company either
on a temporary or permanent basis. In addition, you may be required to travel
within the UK or abroad to carry out your responsibilities.

 

3.2 During your period of employment, you may also be required to work for a
Parent Company or at another office or location for such period(s) of time as
the Company may reasonably require.

 

4. REMUNERATION

 

4.1 Your salary will be £585,000 per annum, less any deductions required by law,
and payable pursuant to the Company’s customary payroll procedures (the “Base
Salary”).

 

4.2 You agree that the Company may deduct from the Base Salary or any other sum
due to you (including any pay in lieu of notice) any amounts due to any Parent
Company including, without limitation, any overpayment of salary, loan or
advance.

 

4.3 The Base Salary shall be reviewed annually. The Company is under no
obligation to award an increase following a review.

 

5. BONUS & EQUITY

 

5.1

You will be eligible to earn a cash bonus for each fiscal year of the Parent
Company ending during the Employment Term, you will be eligible to earn an
annual cash bonus (“Annual Bonus”). Your target Annual Bonus is 125% of your
current remuneration if the Parent Company achieves certain performance
objectives and subject to your individual performance pursuant to the Parent
Company’s 2013 Executive Annual Incentive Plan (as may be amended from time to
time) or any successor plan. Except as provided in Clauses 14, 15, 16 and 18
below the Annual Bonus for each period will be paid only if you are actively
employed with the Company on the date of disbursement.

 

3



--------------------------------------------------------------------------------

  Any Annual Bonus payable hereunder shall be paid in the calendar year
following the applicable fiscal year of the Parent Company, after it has been
determined by the Compensation Committee of the Board of Directors of the Parent
Company (the “Compensation Committee”).

 

5.2 You will be eligible to participate in the Parent Company’s 2013 Executive
Long Term Equity Compensation Program (the “Program”) (as may be amended from
time to time) or a successor plan with an initial annual target share or unit
award valued at $1,400,000 subject to the rules of the Program and an award
agreement in such form as the Compensation Committee may determine from time to
time.

 

6. PENSION SCHEME

 

6.1 You are eligible to participate in the Company’s pension scheme subject to
and in accordance with the terms of the Scheme. The Company’s contribution will
be 15% of your salary. You will be subject to all the terms and conditions of
the Pension Scheme.

 

6.2 There is no contracting-out certificate in force under the Pensions Schemes
Act 1993 in respect of your employment.

 

7. OTHER BENEFITS

 

7.1 From the commencement of your employment you shall be entitled, subject to
any eligibility requirements or policy terms, to Life Assurance, Permanent
Health Insurance and Private Medical Insurance with BUPA Select.

 

7.2 All insured benefits are subject to the policy terms and conditions upon
which they are incepted or renewed. Private Medical Insurance is offered to you
and, if appropriate, to your spouse/same sex civil partner and/or dependant
children meeting the underwriting criteria acceptable to the Company. In the
event that an insurer of any insured benefit provided to you under this
Agreement does not meet a claim made by you or on your behalf, then you shall
have no claim against the Company in respect of that insured benefit.

 

7.3 The Company offers the benefit of Accor’s Childcare Vouchers as childcare
assistance to its employees, as set forth in the Employee Handbook.

 

4



--------------------------------------------------------------------------------

8. EXPENSES

 

8.1 The Company shall reimburse all reasonable out of pocket expenses properly
incurred by you in the performance of your employment duties provided you follow
the Company’s guidelines/allowances in force at the relevant time and provided
that you shall, where reasonably practicable, provide the Company with vouchers,
invoices or such other evidence of such expenses as the Company may reasonably
require.

 

9. HOURS OF WORK

 

9.1 Your normal working hours are Monday to Friday from 9am to 5pm on each
working day with one hour for lunch. From time to time you may be required to
work such other hours as the Company considers necessary for you to perform your
duties for which no further remuneration is payable.

 

9.2 By entering into this Agreement you confirm, for the purposes of the Working
Time Regulations 1998 (the “Regulations”), that you agree to work in excess of
48 hours per week if and when required. You may vary this additional hours
consent by giving three months’ notice in writing to the human resources
department. Please see the Working Time Policy in the Employee Handbook.

 

10. HOLIDAYS

 

10.1 In addition to the UK public holidays you will be entitled to 25 working
days’ paid holiday in each calendar year. The holiday will accrue on a pro rata
basis throughout each calendar year.

 

10.2 Upon termination of your employment you will receive pay in lieu of accrued
but untaken holiday and the Company may deduct an appropriate sum in respect of
days taken in excess of your pro rata entitlement from your final remuneration.
The Company may require you to take any unused holiday entitlement during a
Garden Leave period.

 

5



--------------------------------------------------------------------------------

11. SICKNESS AND OTHER ABSENCE

 

11.1 If you are unable to attend at work by reason of sickness or injury or any
authorised reason you must inform the Company as soon as possible on the first
day of absence, and in any event not later than 10:00 on the first day of
absence and, in the case of absence of uncertain duration, you must keep the
Company regularly informed of the reason for your continued absence and your
likely date of return. You are expected to observe this rule very strictly since
failure to do so entitle the Company to stop payment in respect of each day you
fail to notify the Company.

 

11.2 If your absence, due to sickness or injury, is for less than seven
(7) days, on your return to work you are required to immediately complete a
self-certification form available from Payroll/HR. If your absence continues for
more than seven (7) consecutive days (whether or not working days) you must
provide the Company with a doctor’s certificate from the seventh consecutive day
of sickness or injury. This doctor’s certificate must be provided to the Company
promptly following the seventh consecutive day of absence. If illness continues
after the expiry of the first certificate further certificates must be provided
promptly to cover the whole period of absence.

 

11.3 Whether absent from work or not, you may be required to undergo a medical
examination by a Company doctor and your consent will be sought for a report to
be sent to the Company.

 

11.4 Provided that you comply with the sickness notification procedure set out
above, you will continue to be paid normal salary for a period of up to six
(6) months inclusive of statutory sick pay. However, any sums paid in excess of
statutory sick pay will be at the Company’s sole discretion.

 

11.5 If due to sickness or injury you are unable to perform your normal duties,
you may be required to undertake appropriate or reasonable alternative duties.
Failure to comply with any reasonable request may entitle the Company to
withhold the payment of the Company’s sick pay. This does not affect your right
to statutory sick pay

 

11.6 The payment of sick pay in accordance with this clause is without prejudice
to the Company’s right to terminate this Agreement on the grounds of incapacity
prior to the expiry of your right to payments irrespective of any permanent
health or permanent or long term disability insurance scheme in force in
relation to you.

 

6



--------------------------------------------------------------------------------

12. GARDEN LEAVE

 

12.1 The Company reserves the right to require that you do not attend the
Company premises or have contact with other employees or clients of the Company.
This includes any period or part of any period during which you are serving
notice as set out in clause 15 below (referred to in this Agreement as “Garden
Leave”).

 

12.2 You will continue to owe all other duties and obligations (whether express
or implied including fidelity and good faith) during such period of Garden
Leave. During any period of Garden Leave you shall continue to receive full pay
and benefits.

 

12.3 In the event that you are placed on Garden Leave, the Company is entitled
to provide you with no duties or such duties as the Company shall in its
absolute discretion determine. By placing you on Garden Leave, the Company will
not be in breach of this Agreement or any implied duty of any kind whatsoever
nor will you have any claim against the Company or any Company in respect of any
such action.

 

12.4 During any period of Garden Leave you will remain readily contactable and
available for work. In the event that you are not available for work having been
requested by the Company to be so, you will, notwithstanding any other provision
of this Agreement, forfeit any right to salary and contractual benefits.

 

12.5 During any period of Garden Leave, the Company may require you to deliver
up any Confidential Information or property of the Company and upon instruction,
delete any emails, spreadsheets or other Confidential Information and you will
confirm your compliance with this clause 12.5 in writing if requested to do so
by the Company.

 

12.6 During any period of Garden Leave, the Company may require you to take any
outstanding holiday entitlement.

 

7



--------------------------------------------------------------------------------

13. NOTICE PERIOD

 

13.1 Notwithstanding clause 12 the Company may in its absolute discretion:

 

  13.1.1 Require you to perform only such portion of your normal duties as it
may allocate to you from time to time;

 

  13.1.2 Require you not to perform any of your duties;

 

  13.1.3 Require you not to have any contact with customers or clients of the
Company nor any contact (other than purely social contact) with such employees
of the Company as the Company shall determine;

 

  13.1.4 exclude you from any premises of the Company.

 

13.2 If the Company elects to take such action as set out in clause 13.1 above
such an election by the Company shall not constitute a breach by the Company of
this Agreement.

 

14. NON RENEWAL OF THE FIXED TERM

 

14.1 If, subject to remaining clauses of this Agreement, the Company does not
employ you after the Fixed Term, and not for any other reason, the following
will be provided to you upon termination of your employment, less any deductions
required by law:

 

  14.1.1 a lump sum amount equivalent to one year’s Base Salary at the rate in
effect immediately prior to said termination, to be paid no later than (60) days
following your termination;

 

  14.1.2 with respect to the Annual Bonus for the 2016 calendar year, you will
be excused from the requirement that you must be actively employed with the
Company on the date of the disbursement in order to receive the Bonus;

 

8



--------------------------------------------------------------------------------

  14.1.3 you will be paid an amount equal to your target Annual Bonus for the
calendar year 2016, calculated as if all targets were met, to be paid in a lump
sum no later than (60) days following your termination;

 

  14.1.4 with respect to the medical insurance coverage in effect for you as of
the date of termination under the applicable group health insurance plan
provided by the Company, if you elect to exercise any rights provided under said
plan to purchase continued medical insurance coverage or to convert your medical
insurance coverage under said plan to an individual policy, the Company will pay
the premiums for said coverage at the level comparable to the coverage provided
during your employment, for the period ending on the earlier of (i) the last day
of the 12-month period beginning on your last day of employment, or (ii) the
date on which you become eligible for other group health coverage; and

 

  14.1.5 for so long as you shall remain in full compliance with the obligations
and restrictions set out in this Agreement, and conditional on your continued
compliance with them, all outstanding and unvested shares of common stock or
units of Parent pursuant to the 2007 Long-Term Equity Compensation Plan as it
may be amended from time to time, or any successor plan (“Restricted Shares”)
previously granted to you which have not vested as of the date of your
termination, if any, shall continue to vest on the applicable dates set forth in
the applicable award agreements granting such Restricted Shares.

 

15. TERMINATION WITH NOTICE

 

15.1 If you wish to terminate your employment you must give to the Company not
less than 12 month’s notice in writing. If the Company wishes to terminate your
employment, the Company will do so in accordance with the required statutory
minimum notice period. This does not preclude the Company from terminating your
employment without notice in certain circumstances.

 

9



--------------------------------------------------------------------------------

15.2 Notwithstanding the provisions of clause 15.1 above you may terminate your
employment by giving the Company written notice of your intent to terminate your
employment as a result of at least one of the following events and provide the
specific reasons within 30 days of such an event occurring and the Company does
not make correction within (30) days of receiving your written notice, no later
than (10) days within the end of such (30) day period: (i) if the scope of your
position, authority or duties is materially adversely changed (except for
changes during the Notice Period), or (ii) your Remuneration under this
Agreement is not paid, or (iii) your Base Salary or Target Bonus is reduced
below the level set forth herein, or (iv) you are notified by the Company that
you are required to relocate to a place outside of the United Kingdom, or
(v) you are assigned duties that are materially inconsistent with your position
with the Company/Parent Company, or (vi) you are required to report to anyone
other than the Parent Company’s Chief Executive Officer or the Board.

 

15.3 In the event that the Company terminates your employment in accordance with
the provisions of Clause 15.1 hereof (but not for any other reason, including
without limitation the provisions of Clauses 17 or 18 hereof) or you terminate
your employment with the Company in accordance with the provisions of Clause
15.2 hereof (but not for any other reason, including without limitation the
provisions of Clauses 15.1 and 18), and always conditional on your compliance
with this Agreement during the Notice Period, then in addition to any amounts
you have received during the Notice Period the following will be provided to
you, less any deductions required by law, following the termination of the
Notice Period:

 

  15.3.1 a lump sum equal to one year’s Base Salary at the rate in effect
immediately prior to said termination, to be paid no later than sixty (60) days
following your termination;

 

  15.3.2 with respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement that you must be actively employed with the Company on the date of
disbursement in order to receive the Bonus;

 

10



--------------------------------------------------------------------------------

  15.3.3 you will be paid an amount equal to the Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, calculated as if all targets were met, to be paid in a lump sum no later
than sixty (60) days following your termination;

 

  15.3.4 you will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Company
during such year and calculated as if all targets were met, to be paid in a lump
sum no later than sixty (60) days following your termination;

 

  15.3.5 with respect to the medical insurance coverage in effect for you as of
the date of termination under the applicable group health insurance plan
provided by the Company, if you elect to exercise any rights provided under said
plan to purchase continued medical insurance coverage or to convert your medical
insurance coverage under said plan to an individual policy, the Company will pay
the premiums for said coverage at the level comparable to the coverage provided
during your employment, for the period ending on the earlier of (i) the last day
of the 12-month period beginning on your last day of employment, or (ii) the
date on which you become eligible for other group health coverage; and

 

  15.3.6 for so long as you shall remain in full compliance with the obligations
set forth in clauses 22, 23 & 25 below, and conditional on such continued
compliance, all Restricted Shares previously granted to you which have not
vested as of the date of your termination, if any, shall continue to vest on the
applicable dates set forth in the applicable award agreements granting such
Restricted Shares.

 

15.4 You are required to mitigate any loss where this Agreement is terminated in
accordance with this clause and any payment in lieu of notice may be reduced to
take account of mitigation or any failure to mitigate on your part.

 

11



--------------------------------------------------------------------------------

16. TERMINATION DUE TO YOUR DEATH OR DISABILITY

 

16.1 In the event your employment is terminated due to your death or disability
your beneficiary will be paid;

 

  16.1.1 a pro-rata portion of your Annual Bonus that you would have been
entitled to receive for the calendar year in which your termination occurs,
based on the number of days you were employed by the Parent Company during such
year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  16.1.2 you will be excused from the requirement that you must be actively
employed with the Company on the date of the disbursement in order to receive
the payment set out at clause 16.1.1; and

 

  16.1.3 all outstanding and unvested restricted shares of the Common Stock of
Parent Company shall immediately vest upon said termination.

 

17. TERMINATION WITHOUT NOTICE

 

17.1 Your employment may be terminated immediately without notice where you:

 

  (i) commit gross misconduct which includes, but is not limited to, dishonesty,
fraud, theft, being under the influence of alcohol or drugs at work, causing
actual or threatening physical harm and causing damage to company property;

 

  (ii) breach of a legal enactment;

 

  (iii) breach of a fiduciary duty;

 

  (iv) are adjudicated bankrupt;

 

  (v) commit a material or repeated breach of your duties or any of the
provisions of this Agreement or fail to observe the lawful directions of the
Company;

 

12



--------------------------------------------------------------------------------

  (vi) are convicted of a criminal offence (other than an offence under the road
traffic legislation in the United Kingdom or elsewhere for which a non-custodial
sentence is imposed);

 

  (vii) become of unsound mind or a patient for the purpose of any statute
relating to mental health;

 

  (viii) fail to reach performance requirements set by the Company after
receiving a written warning regarding your performance from the Company or you
are disqualified or restricted from practising a profession which is essential
to the performance of the duties of your position;

 

  (ix) act in a manner which in the opinion of the Company, brings the Company
into disrepute or otherwise prejudices or is considered likely to prejudice the
reputation of the Company;

 

  (x) in the reasonable opinion of the Company, are guilty of any serious
negligence in connection with or affecting the business or affairs of the
Company; and

 

17.2 Any delay or forbearance by the Company in exercising any right of
termination in accordance with clause 16 will not constitute a waiver of such
right.

 

17.3 The termination by the Company of your employment will be without prejudice
to any claim which the Company may have for damages arising from your breach of
this Agreement.

 

18. TERMINATION UPON CHANGE OF CONTROL

 

18.1 For the purposes of this Agreement the “Change in Control” will be deemed
to have occurred as of the first day of any of the following events occurring:

 

  18.1.1

Any person or entity is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the U.S. Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Parent representing 50% or more of the

 

13



--------------------------------------------------------------------------------

  combined voting power of the Parent’s then outstanding voting securities
entitled to vote generally in the election of directors (the “Outstanding Parent
Voting Securities”); provided, however, that for purposes of this clause, the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Parent, (B) any acquisition by the Parent, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Parent or any affiliate of the Parent or (D) any acquisition
by any entity pursuant to a transaction which complies with (A), (B) and (C) of
clause 18.1.3 hereof;

 

  18.1.2 Individuals who, as of the date of this Agreement, constitute the Board
(hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Parent’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, excluding any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or entity other than the Board;

 

  18.1.3

Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Parent
and another person or entity, including, for this purpose, a transaction as a
result of which another person or entity owns the Parent or all or substantially
all of the Parent’s assets, either directly or through one or more subsidiaries
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Parent Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of

 

14



--------------------------------------------------------------------------------

  directors (or equivalent management personnel) of the entity resulting from
such Business Combination or that, as a result of such Business Combination,
owns the Parent or all or substantially all of the Parent’s assets, either
directly or through one or more subsidiaries, in substantially the same
proportions as their ownership of the Outstanding Parent Voting Securities
immediately prior to such Business Combination; (B) no person or entity
(excluding any entity resulting from such Business Combination, or that, as a
result of such Business Combination, owns the Parent or all or substantially all
of the Parent’s assets, either directly or through one or more subsidiaries, or
any employee benefit plan (or related trust) of the foregoing) beneficially
owns, directly or indirectly, 50% or more of the then outstanding shares of
common stock or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
equivalent management personnel) of the entity resulting from such Business
Combination or that, as a result of such Business Combination, owns the Parent
or all or substantially all of the Parent’s assets, either directly or through
one or more subsidiaries, except to the extent that such ownership existed with
respect to the Parent prior to the Business Combination; and (C) at least a
majority of the members of the board of directors (or equivalent management
personnel) of the entity resulting from such Business Combination or that, as a
result of such Business Combination, owns the Parent or all or substantially all
of the Parent’s assets, either directly or through one or more subsidiaries,
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, pursuant to which such Business
Combination is effected or approved; or

 

  18.1.4 Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent or the sale or other disposition of all or
substantially all of the Parent’s assets.

 

15



--------------------------------------------------------------------------------

18.2 Termination by the Company following Change in Control

 

  18.2.1 In the event that within 24 months following a Change in Control as
defined in clause 17.1 hereof the Company terminates your employment (but not
for any other reason, including without limitation under clauses 14 or 17
hereof) then in addition to any amounts you have received during the Notice
Period the following will be provided to you following the termination of the
Notice Period:

 

  18.2.1.1 a lump sum amount equal to one year’s Base Salary at the rate in
effect immediately prior to said termination, to be paid no later than sixty
(60) days following your termination;

 

  18.2.1.2 with respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement that you must be actively employed with the Company on the date of
disbursement in order to receive the Bonus;

 

  18.2.1.3 you will be paid an amount equal to two times the Annual Bonus that
you would have been entitled to receive for the calendar year in which your
termination occurs, calculated as if all targets were met, to be paid in a lump
sum no later than sixty (60) days following your termination;

 

  18.2.1.4 you will be paid a pro-rata portion of your Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination;

 

  18.2.1.5

with respect to the medical insurance coverage in effect for you as of the date
of termination under the applicable group health insurance plan provided by the
Company, if you elect to

 

16



--------------------------------------------------------------------------------

  exercise any rights provided under said plan to purchase continued medical
insurance coverage or to convert your medical insurance coverage under said plan
to an individual policy, the Company will pay the premiums for said coverage at
the level comparable to the coverage provided during your employment, for the
period ending on the earlier of (i) the last day of the 12-month period
beginning on your last day of employment, or (ii) the date on which you become
eligible for other group health coverage; and

 

  18.2.1.6 all outstanding and unvested Restricted Shares shall immediately vest
upon said termination.

 

18.3 Termination by You for Good Reason following Change in Control

 

  18.3.1 In the event that within 24 months following a Change of Control as
defined in clause 18.1 you terminate your employment for good reason as set out
in clause 15.2 hereof then the following will be provided to you:

 

  18.3.1.1 a lump sum equal to one year’s Base Salary at the rate in effect
immediately prior to said termination, to be paid no later than sixty (60) days
following your termination;

 

  18.3.1.2 with respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement that you must be actively employed with the Company on the date of
disbursement in order to receive the Bonus;

 

  18.3.1.3 you will be paid a pro-rata portion of your Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination;

 

17



--------------------------------------------------------------------------------

  18.3.1.4 you will be paid an amount equal to two times the Annual Bonus that
you would have been entitled to receive for the calendar year in which your
termination occurs, calculated as if all targets were met, to be paid in a lump
sum no later than sixty (60) days following your termination;

 

  18.3.1.5 with respect to the medical insurance coverage in effect for you as
of the date of termination under the applicable group health insurance plan
provided by the Company, if you elect to exercise any rights provided under said
plan to purchase continued medical insurance coverage or to convert your medical
insurance coverage under said plan to an individual policy, the Company will pay
the premiums for said coverage at the level comparable to the coverage provided
during your employment, for the period ending on the earlier of (i) the last day
of the 12-month period beginning on your last day of employment, or (ii) the
date on which you become eligible for other group health coverage; and

 

  18.3.1.6 all outstanding and unvested Restricted Shares shall immediately vest
upon said termination.

 

19. RESIGNATION FROM DIRECTORSHIPS AND OTHER OFFICES

 

19.1 In addition, upon your termination of employment with the Company for any
reason, you agree to resign from all directorships and other offices that you
hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company) effective as
of any date during the notice period.

 

20. ANNOUNCEMENT

 

20.1 You and the Company agree that upon termination of your employment with the
Company, or notice thereof, the Company will prepare an announcement as required
by the London Stock Exchange and/or United States Securities and Exchange
Commission.

 

18



--------------------------------------------------------------------------------

21. DISCIPLINARY, DISMISSAL AND GRIEVANCE PROCEDURES

 

21.1 A copy of the Company’s disciplinary; dismissal and grievance policies are
set out in the Employee Handbook. These policies do not form part of your
contract of employment.

 

21.2 The Company reserves the right to suspend you on full pay and benefits at
any time for a reasonable period to investigate any matter that it reasonably
believes you may be or may have been involved.

 

22. OUTSIDE EMPLOYMENT, CONFIDENTIAL INFORMATION, CONFLICTING INTERESTS AND
RETURN OF COMPANY PROPERTY

 

22.1

For the purposes of this Agreement, the expression “Confidential Information”
shall include, but not be limited to, information which relates to any and all
information (whether or not recorded in documentary form or on computer disk or
tape) which may be imparted in confidence or which is of a confidential nature
or which you may reasonably regard as being confidential or a trade secret
concerning the business, business performance or prospective business, financial
information or arrangements, plans or internal affairs of the Company, any Group
Company or any of their respective or prospective customers including without
prejudice to the generality of the foregoing all client or customer lists, all
information, records and materials relating to underwriting premiums or quotes,
income and receipts, claims records and levels, renewals, policy wording and
terms, reinsurance quotas, profit commission, syndicate projections and
forecasts, broker lists, know how, price sensitive information, technical
information, reports, interpretations, forecasts, records, corporate and
business plans and accounts, business methods, financial details, projections
and targets, remuneration and personnel details, planned products, planned
services, marketing surveys, research reports, market share and pricing
statistics, budgets, fee levels, computer passwords, the contents of any
databases, tables, know how documents or materials, commissions, commission
charges, pricing policies and all information about research and development,
the Company’s or any Group Company’s suppliers’, customers’ and

 

19



--------------------------------------------------------------------------------

  clients’ names, addresses (including email), telephone, facsimile or other
contact numbers and contact names, the nature of their business operations,
their requirements for services supplied by the Company or any Group Company and
all confidential aspects of their relationship with the Company or any Group
Company.

 

22.2 You shall not, without the prior written consent of the Company, either
solely or jointly, directly or indirectly, carry on or be engaged, concerned or
interested in any other trade or business, including, but not limited to,
carrying on business with the Company’s suppliers or dealers, save that nothing
in this clause 22.2 shall prevent you from holding (with the prior written
consent of the Company which shall not be unreasonably delayed or withheld) up
to three percent (3%) of the issued equity share capital of any company where
those equity shares are listed on a recognised investment exchange (as defined
in section 285 of the Financial Services and Markets Act 2000) or traded on the
Alternative Investment Market of the London Stock Exchange. Failure to secure
advance permission in accordance with this clause may result in summary
dismissal.

 

22.3 You will not (except with the prior written consent of the Company) other
than in the proper course of your duties during the continuance of this
Agreement, or at any time thereafter:

 

  (a) disclose or use for your own or for another’s purpose or benefit any
Confidential Information of which you may learn while in the employment of the
Company except as required by a court of law or any regulatory body or that
which may be in or become part of the public domain other than through any act
or default on your part;

 

  (b) copy or reproduce in any form or by or on any media or device or allow
others access to copy or reproduce any documents (including without limitation
letters, facsimiles and memoranda), disks, memory devices, notebooks, tapes or
other medium whether or not eye-readable and copies thereof on which
Confidential Information may from time to time be recorded or referred to
(“Documents”); or

 

  (c) remove or transmit from the Company or any Group Company’s premises any
Documents on which Confidential Information may from time to time be recorded.

 

20



--------------------------------------------------------------------------------

22.4 Upon termination of your employment for any reason by either party, you
must immediately return to the Company all company property including but not
limited to documents, papers, records, keys, credit cards, security passes,
accounts, specifications, drawings, lists, correspondence, catalogues or the
like relating to the Company’s business which is in your possession or under
your control and you must not take copies of the same without the Company’s
express written authority.

 

23. RESTRICTIVE COVENANTS

For the purpose of this clause the following expressions shall have the
following meanings:-

“Prospective Customer” shall mean any person, firm, company or other business
who was at the Termination Date negotiating with the Company or with any Group
Company with a view to dealing with the Company or any Group Company as a
customer;

“Restricted Business” shall mean any business that you have been engaged in
during the twelve month period ending with the Termination Date;

“Restricted Customers” shall mean any person, firm, company or other business
who was at any time in the twelve month period ending with the Termination Date
a customer of the Company or any Group Company;

“Restricted Period” shall mean the period of twelve months from the Termination
Date;

“Restricted Territory” shall mean Bermuda and the United Kingdom; and

“Termination Date” shall mean the date on which your employment under this
Agreement terminates either due to you or the Company terminating in accordance
with the terms of the Agreement or in breach of the terms of this Agreement.

 

21



--------------------------------------------------------------------------------

23.1 During the course of your employment hereunder you are likely to obtain
Confidential Information relating to the business of the Company or any Group
Company and personal knowledge and influence over clients, customers, employees
of the Company or any Group Company. You hereby agree with the Company that to
protect the Company’s and any and all Group Company’s business interests,
customer connections and goodwill and the stability of its or their workforce,
that you will not during the Restricted Period (and in respect of sub-Clause
(f) below only, at any time):

 

  (a) compete with the business of the Company or any Group Company by being
directly or indirectly employed or engaged in any capacity by any person, firm
or company which engages in or provides Restricted Business to Restricted
Customers or Prospective Customers within the Restricted Territory;

 

  (b) compete with the business of the Company or any Group Company within the
Restricted Territory either on your own account or for any person, firm or
company directly or indirectly by having any dealings or transacting business in
relation to Restricted Business with any Restricted Customer or Prospective
Customer of the Company or Group Company and with whom you personally dealt in
respect of Restricted Business in the pursuance of the employment hereunder in
the twelve (12) months prior to the Termination Date;

 

  (c) compete with the business of the Company or any Group Company within the
Restricted Territory either on your own account or for any person, firm or
company directly or indirectly in relation to the supply of Restricted Business
by soliciting or endeavouring to solicit or entice the business or custom of any
Restricted Customer or Prospective Customer and with whom you personally dealt
in respect of Restricted Business in the pursuance of the employment hereunder
in the twelve (12) months prior to the Termination Date;

 

  (d) either on your own account or for any person, firm or company directly or
indirectly solicit or entice away or endeavour to solicit or entice away any
director or employee of the Company or any Group Company with whom you have had
material personal dealings in the twelve (12) months prior to the Termination
Date;

 

22



--------------------------------------------------------------------------------

  (e) from the Termination Date for the purpose of carrying on any trade or
business represent or allow you to be represented or held out as having any
present association with the Company or any Group Company; and

 

  (f) from the Termination Date carry on any trade or business whose name
incorporates the word AXIS or any deviation or extension thereof which is likely
or which may be confused with the name of the Company or any Group Company.

 

23.2 While the restrictions set out in clause 23.1 are considered by the parties
to be reasonable in all the circumstances, it is agreed that if any one or more
of such restrictions shall either taken by itself or themselves together be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company but would be adjudged
reasonable if any particular restriction or restrictions were deleted or if any
part or parts of the wording thereof were deleted, restricted or limited in a
particular manner, then the restrictions set out in clause 23.1 shall apply with
such deletions or restrictions or limitations as the case may be.

 

23.3 The restrictions contained in Clause 23.1 are held by the Company for
itself and on trust for any other Group Company and shall be enforceable by the
Company on their behalf or by any Group Company (at their request). You shall
during the employment hereunder enter into direct agreements with any Group
Company whereby you will accept restrictions in the same or substantially the
same form as those contained in Clause 23.1.

 

23.4 In the event that the Company exercises its rights and places you on Garden
Leave under Clause 12 then the Restricted Period shall be reduced by any
period/s spent by you on Garden Leave prior to the Termination Date.

 

23.5 During the Restricted Period you shall provide a copy of the restrictions
contained at Clauses 22 and 23 to any employer or prospective employer or any
other party with whom he becomes or will become engaged or provide service or
services to.

 

23



--------------------------------------------------------------------------------

24. INTELLECTUAL PROPERTY

 

24.1 You agree that all inventions, improvements, products, designs,
specifications, trademarks, service marks, discoveries, formulae, processes,
software or computer programs, modifications of software or computer programs,
data processing systems, analyses, techniques, trade secrets, creations, ideas,
work product or contributions thereto, and any other intellectual property,
regardless of whether patented, registered or otherwise protected or
protectable, and regardless of whether containing or constituting Trade Secrets
or Confidential Information as defined in this Agreement (referred to
collectively as “Intellectual Property”), that were conceived, developed or made
by you during the period of your employment by the Company and that relate
directly to the Company’s insurance and reinsurance business and any other
business in which the Company was engaged as of the date of your termination of
employment with the Company (the “Proprietary Interests”), shall belong to and
be the property of the Company.

 

24.2 You further covenant and agree that you will: (i) promptly disclose such
Intellectual Property to the Company; (ii) make and maintain for the Company,
adequate and current written records of your innovations, inventions,
discoveries and improvements; (iii) assign to the Company, without additional
compensation, the entire rights to Intellectual Property for the United States
and all foreign countries; (iv) execute assignments and all other papers and do
all acts necessary to carry out the above, including enabling the Company to
file and prosecute applications for, acquire, ascertain and enforce in all
countries, letters patent, trademark registrations and/or copyrights covering or
otherwise relating to Intellectual Property and to enable the Company to protect
its proprietary interests therein; and (v) give testimony, at the Company’s
expense, in any action or proceeding to enforce rights in the Intellectual
Property.

 

24



--------------------------------------------------------------------------------

24.3 You further covenant and agree that it shall be conclusively presumed as
against you that any Intellectual Property related to the Proprietary Interests
described by you in a patent, service mark, trademark, or copyright application,
disclosed by you in any manner to a third person, or created by you or any
person with whom you have any business, financial or confidential relationship,
within one (1) year after cessation of your employment with the Company, was
conceived or made by you during the period of employment by the Company and that
such Intellectual Property be the sole property of the Company.

 

24.4 Nothing in this clause 24 shall be construed as granting or implying any
right to you under any patent or unpatented intellectual property right of the
Company, or your right to use any invention covered thereby.

 

24.5 In the event that you are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose any information protected by clauses 22 and 23
(collectively, “Restricted Material”,) you agree to provide the Company with
prompt notice of such request(s) so that the Company may seek an appropriate
protective order or other appropriate remedy and/or waive your compliance with
the provisions of this Agreement. In the event that such protective order or
other remedy is not obtained, or that the Company grants a waiver hereunder, you
may furnish that portion (and only that portion) of the Restricted Material
which you are legally compelled to disclose and will exercise your reasonable
best efforts to obtain reliable assurance that confidential treatment will be
accorded any Restricted Material so furnished.

 

25. BUSINESS CONDUCT

 

25.1 Upon joining the Company and every year thereafter you will be required to
sign a certificate that you fully understand your responsibilities to comply
with the Code of Business Conduct and that you know of no violations of the Code
of Business Conduct or, if there have been violations requiring disclosure, that
they have been disclosed to your line manager or the General Counsel of the
Parent Company.

 

25



--------------------------------------------------------------------------------

26. COLLECTIVE AGREEMENTS

 

26.1 There are no collective agreements which directly affect your terms and
conditions of employment.

 

27. DATA PROTECTION

 

27.1 For the purposes of this clause the following expressions shall have the
following meanings:-

“Personal Data” means data which relate to a living individual who can be
identified from those data or from those data and other information which is in
the possession of, or is likely to come into the possession of, the data
controller and includes any expression of opinion about the individual and any
indication of the intentions of the data controller or any other person in
respect of the individual.

“Sensitive Personal Data” means personal data consisting of information as to
racial or ethnic origin, political opinions, religious beliefs or other beliefs
of a similar nature, membership of a trade union (within the meaning of the
Trade Union & Labour Relations (Consolidation) Act 1992), physical or mental
health or condition, sexual life, the commission or alleged commission of any
offence or any proceedings for any offence committed or alleged to have been
committed, including the disposal of such proceedings or the sentence of any
Court in such proceedings.

 

27.2 For the purposes of the Data Protection Act 1998 by signing this Agreement
you give your consent to the holding and processing of personal data and
sensitive personal data relating to you by the Company for all purposes relating
to the performance of this Agreement including but not limited to:

 

  (i) administering and maintaining personnel records;

 

  (ii) paying and reviewing salary and other remuneration and benefits;

 

  (iii) undertaking performance appraisals and reviews;

 

26



--------------------------------------------------------------------------------

  (iv) maintaining sickness and other absence records;

 

  (v) taking decisions as to your fitness for work;

 

  (vi) providing references and information to future employers, and if
necessary, to governmental and quasi governmental bodies for social security and
other purposes;

 

  (vii) providing information to potential future purchasers of the Company or
any Group Company or of the business(es) in which you work;

 

  (viii) transferring information about you to a country or territory outside
the EEA;

 

  (ix) providing and administering benefits (including if relevant, pension,
life assurance, permanent health insurance and medical insurance); and

 

  (x) the monitoring of communications via the Company’s systems.

 

27.3 A copy of the Company’s policy on employee monitoring is set out in the
Employee Handbook and you hereby consent to the Company monitoring you for the
purposes specified therein.

 

28. THIRD PARTY RIGHTS

 

28.1 A person who is not a party to this Agreement may not under the Contracts
(Rights of Third Parties) Act 1999 enforce any of the terms contained herein.

 

29. GROUP COMPANIES

 

29.1 In this Agreement “Group Company” means a subsidiary or affiliate and any
other company which is for the time being a holding company of the Company or
another subsidiary or affiliate of any such holding company as defined by the
Companies Act 1985(as amended) and ‘Group Companies’ will be interpreted
accordingly.

 

29.2 The Company is authorised and supervised by the Irish Financial Supervisory
Regulatory Authority. AXIS Specialty London is also subject to certain
regulation by the UK Financial Services Authority. You should become familiar
with the Company’s regulatory permissions and consult the Compliance Officer
should you have any questions.

 

27



--------------------------------------------------------------------------------

30. ENTIRE AGREEMENT

 

30.1 These terms and conditions constitute the entire agreement between the
Company and you and supersede any other agreement whether written or oral
previously entered into.

 

31. JURISDICTION AND CHOICE OF LAW

 

31.1 This Agreement shall be governed by and interpreted in accordance with the
laws of England and Wales, without regard to the conflict of laws principles
thereof, and the exclusive jurisdiction of the English Courts in relation to any
claim, dispute or matter arising out of or relating to this Agreement.

 

32. NOTICES

 

32.1 Any notices with respect to this Agreement shall be in writing and shall be
deemed given if delivered personally (upon receipt), sent by facsimile (which is
confirmed) or sent by first class post addressed, in the case of the Company, to
its registered office for the attention of the General Counsel and in your case
addressed to your address last known to the Company.

 

33. EMPLOYEE HANDBOOK & OTHER COMPANY POLICIES AND PROCEDURES

 

33.1 In addition to the terms and conditions of this Agreement, you will be
subject to such employee policies and procedures as may be implemented by the
Company from time to time, and are applicable to you, including but not limited
to the policies and procedures as set out in the Company’s Employee Handbook.

 

28



--------------------------------------------------------------------------------

34. SEVERABILITY

 

34.1 In the event that any condition contained in this Agreement is held to be
void in whole or in part for any reason, such unenforceability will not affect
the enforceability of the remaining conditions contained in this letter and such
void conditions will be deemed to be severable.

 

29



--------------------------------------------------------------------------------

SIGNED BY

/s/ Tim Hennessy

ON BEHALF OF AXIS SPECIALTY EUROPE SE

DATED 5 December 2013 SIGNED  

/s/ John Gressier

John Gressier DATED 5 December 2013

 

30